— Appeal by defendant from a judgment of the Supreme Court, Kings County (Golden, J.), rendered August 20, 1980, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence as a second felony offender. Judgment reversed, on the law, and new trial ordered. The facts have been considered and are determined to have been established. The identification of the defendant by the victim, which was not strong, was improperly bolstered by the testimony of the arresting officer (see People v Caserta, 19 NY2d 18, 21; People v Napoletano, 58 AD2d 83, 90). In addition the prosecutor on summation improperly shifted the burden of proof by asserting that another alibi witness should have been called to prove the defense (see People v Manson, 63 AD2d 686). Weinstein, J. P., Brown, Niehoff and Boyers, JJ., concur.